Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on August 13, 2021, which paper has been placed of record in the file.
2.          Claims 1 and 7-11 are pending in this application. 




Claim Interpretation
3.       Claim 1 recites various modules (“a true requisition module”, “a resume intelligence module”, “a submission intelligence module”, and “a profile modules”, etc.). However, they are not presumed to invoke 112(f). The claims are directed to a system comprising a processor configured to execute the modules.   Thus, the claimed modules are software modules. Therefore, the claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1 and 7-11 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and a method, and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. Claim 1 recites the following limitations: parses data from intake forms and outputs a standardize results, analyses previous requisitions and learns historical actions…, mines resume and display a formatted output highlighting skills and best fit, interprets recruiters actions and retrains itself of higher accuracy, submit relevant information, determines job matches for various clients, prompts the recruiters to select relevant candidates, enables recruiters to keep track of every step…, acquires resumes from multiple sources…, extracts data from the resumes…, copying the extracted data…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations: parses data from intake forms and outputs a standardize results, analyses previous requisitions and learns historical actions…, mines resume and display a formatted output highlighting skills and best fit, interprets recruiters actions and retrains itself of higher accuracy, submit relevant information, determines job matches for various clients, prompts the recruiters to select relevant candidates, enables recruiters to keep track of every step…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and software modules, and using the processor to perform parsing, outputting, analyzing, mining, displaying, submitting, determining, enabling, acquiring, extracting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of parsing, outputting, analyzing, mining, displaying, submitting, determining, enabling, acquiring, extracting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (The processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job”, which are recited at a high level of generality (i.e., as a general means of collecting and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and page 5, lines 15-20 of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
          Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that collecting and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job”, do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 8 recites updating from all stages of the recruitment process…; Claim 9 recites generates the match factor…; Claim 10 recites wherein the recruitment intelligence platform can also be accessed using a smartphone…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower 
         Regarding independent claims 7 and 11, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 7 directed to a method, independent claim 11 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1 and 7-11 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
6.           Claims 1 and 7-11 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “wherein the true requisition module configures the at least one processor to generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application, wherein the mobile-friendly secured and unique link expires after a set period of time, wherein the processed intake form includes pre-screen questions for the user to answer and disables copy-paste functionality, and wherein all information that is entered by the user via the mobile-friendly secured and unique link is routed through a secure server to be furnished to one or more prospective employers.”


                                 
                                    Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 1 and 7-11 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1 and 7-11 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims recite the following limitations: parses data from intake forms and outputs a standardize results, analyses previous requisitions and learns historical actions…, mines resume and display a formatted output highlighting skills and best fit, interprets recruiters actions and retrains itself of higher accuracy, submit relevant information, determines job matches for various clients, prompts the recruiters to select relevant candidates, enables recruiters to keep track of every step…, acquires resumes from multiple sources…, extracts data from the resumes…, copying the extracted data…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations: parses data from intake forms and outputs a standardize results, analyses previous requisitions and learns historical actions…, mines resume and display a formatted output highlighting skills and best fit, interprets recruiters actions and retrains itself of higher accuracy, submit relevant information, determines job matches for various clients, prompts the recruiters to select relevant candidates, enables recruiters to keep track of every step…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Moreover, the judicial exception recited in the claims is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and software modules, and using the processor to perform parsing, outputting, analyzing, mining, displaying, submitting, determining, enabling, acquiring, extracting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of parsing, outputting, analyzing, mining, displaying, submitting, determining, enabling, acquiring, extracting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (The processor). The combination of these additional elements is no more than mere instructions to apply the exception using the claims are directed to an abstract idea. 
              In addition, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that collecting and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a recruitment intelligence platform accessible via a network; submit relevant information in a secure and automated manner via a secured and unique link; generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application; invoke automated interest emails sent to profiles with an enabled link to apply for a job”, do not providing any improvements to the computer functionality, improvements to the the claim is not patent eligible.
              According, the 101 rejection is maintained.

             II. Claim Rejections - 35 USC § 102 and 35 USC § 103
     Applicant’s arguments with respect to claims 1 and 7-11 have been considered but are persuasive. 
                 According, the 102 and 103 rejections have been withdrawn.


        
                                                            Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

9.          Claims 1 and 7-11 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Clahmpaneria (US 2019/0019160) discloses a method and system for automating some aspects of a recruiting process, which may implement rules permitting the processes of sourcing candidates, setting up job interviews, and responding to candidate questions to all be automated with a computer.
            Clark-Lindh et al. (US 2019/0318315) disclose a method for matching jobs includes providing a master skill ledger module for identifying skills, wherein the skills are grouped into clusters and categories, providing a platform for receiving hiring requirement.
            Liu (US 2019/0220824) discloses a machine learning system for matching job candidates' resumes to one or more job opening requirements based on a predictive system that includes machine learning from a large number of resume profile data sets and job opening requirements data sets.
           Zhang et al. (US 2019/0138645) disclose online, or Web-based, automated assistance with documents using examples, and, more specifically, to providing an online user with automatic and quality ranked examples of content that are related to the context of a document that the user is drafting.

           Desai et al. (US 2013/0290206) disclose a recruitment enhancement system is disclosed that can be used by job recruiters to assess job applicant's suitability for particular jobs.  
                  
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   November 20, 2021